Citation Nr: 0711974	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  02-17 557A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for multiple sclerosis from June 1, 2001.

2.  Entitlement to an initial compensable evaluation for 
weakness of the left lower extremity associated with multiple 
sclerosis, prior to August 6, 2002.

3.  Entitlement to a rating in excess of 20 percent for 
weakness of the left lower extremity associated with multiple 
sclerosis, for the period from August 6, 2002, to March 13, 
2006.

4. Entitlement to a rating in excess of 30 percent for 
weakness of the left lower extremity associated with multiple 
sclerosis, from March 13, 2006.

5.  Entitlement to an initial compensable evaluation for 
weakness of the right lower extremity associated with 
multiple sclerosis, prior to August 6, 2002.

6.  Entitlement to a rating in excess of 20 percent for 
weakness of the right lower extremity associated with 
multiple sclerosis, for the period from August 6, 2002, to 
March 13, 2006.

7. Entitlement to a rating in excess of 30 percent for 
weakness of the right lower extremity associated with 
multiple sclerosis, from March 13, 2006.

8.  Entitlement to an initial compensable evaluation for 
weakness of the left upper extremity associated with multiple 
sclerosis, prior to August 6, 2002.

9.  Entitlement to a rating in excess of 20 percent for 
weakness of the left upper extremity associated with multiple 
sclerosis, from August 6, 2002.

10.  Entitlement to an initial compensable evaluation for 
speech difficulty with dysphagia associated with multiple 
sclerosis, prior to August 6, 2002.

11.  Entitlement to a rating in excess of 10 percent for 
speech difficulty with dysphagia associated with multiple 
sclerosis, from August 6, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 2, 1982 to 
May 31, 2001.  He also had 9 months and 2 days of active 
service prior to March 2, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2004, the Board remanded the veteran's 
claim to the RO for additional development.  The case has 
been returned to the Board for appellate review.

Prior to the Board's remand, a single 30-percent rating was 
in effect for multiple sclerosis, effective from June 1, 
2001.  Because this disability may be rated based on 
residuals, further evidentiary development was undertaken by 
the Appeals Management Center (AMC) and in April 2006 initial 
separate ratings were assigned for weakness of the left upper 
extremity and both lower extremities.  A separate rating was 
also assigned for speech difficulty with dysphagia.  
Consequently, the question of a higher initial rating for 
service-connected multiple sclerosis now contemplates each of 
the issues as listed above.  It also contemplates other 
separately ratable residuals as required by 38 C.F.R. 
§ 4.124a (2006).  (The decision below also awards a separate 
rating for right upper extremity weakness.)  

When the AMC took action in April 2006, awarding separate 
compensable ratings for residuals of multiple sclerosis, it 
continued the 30 percent minimum rating for multiple 
sclerosis that had been originally awarded in December 2001 
under Diagnostic Code 8018.  38 C.F.R. § 4.124a.  This issue 
will be remanded by the Board.  

(Although service connection for major depression has also 
been granted as secondary to multiple sclerosis, this award 
was made in December 2002 and the veteran has not 
specifically disagreed with the rating for this residual.)


FINDINGS OF FACT

1.  From June 1, 2001, to March 13, 2006, weakness of each of 
the veteran's lower extremities was manifested by moderate, 
incomplete paralysis.

2.  From March 13, 2006, weakness of each of the veteran's 
lower extremities was manifested by severe, incomplete 
paralysis.

3.  Since the award of service connection for multiple 
sclerosis, weakness of the veteran's left upper extremity has 
been manifested by mild, incomplete paralysis.

4.  Since the award of service connection for multiple 
sclerosis, the veteran's speech difficulty with dysphagia has 
been manifested by hoarseness with slurred and nasally 
speech.

5.  Since the award of service connection for multiple 
sclerosis, the veteran has experienced associated weakness in 
his right upper extremity, which has been manifested by mild, 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  From June 1, 2001, to August 6, 2002, the criteria for a 
20 percent rating for weakness of each lower extremity 
associated with service-connected multiple sclerosis were 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2006).

2.  The criteria for an initial rating in excess of 20 
percent, prior to March 13, 2006, for weakness of each lower 
extremity associated with service-connected multiple 
sclerosis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Code 8521 (2006).

3.  The criteria for a rating in excess of 30 percent, from 
March 13, 2006, for weakness of each lower extremity 
associated with service-connected multiple sclerosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic 
Code 8521 (2006).

4.  From June 1, 2001, to August 6, 2002, the criteria for a 
20 percent rating for weakness of the left upper extremity 
associated with service-connected multiple sclerosis were 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8511 (2006).

5.  The criteria for an initial rating in excess of 20 
percent for weakness of the left upper extremity associated 
with service-connected multiple sclerosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8511 (2006).

6.  From June 1, 2001, to August 6, 2002, the criteria for a 
10 percent rating for speech difficulty with dysphagia 
associated with service-connected multiple sclerosis were 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.97, Diagnostic Code 6516 (2006).

7.  The criteria for an initial rating in excess of 10 
percent for speech difficulty with dysphagia associated with 
service-connected multiple sclerosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.20, 4.97, Diagnostic Code 6516 
(2006).

8.  A separate initial rating of 20 percent for weakness of 
the right upper extremity as associated with service-
connected multiple sclerosis is warranted from June 1, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8018, 8511 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through June 2001 and March 2005 notice 
letters, the veteran and his representative were notified of 
the legal criteria governing his claim.  By an April 2006 
supplemental statement of the case (SSOC), the veteran was 
provided with the criteria for assigning a disability rating 
and an effective date.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the April 2006 SSOC and an SSOC in 
November 2006, they were notified of the evidence that had 
been considered in connection with his claim and the bases 
for the partial grant of the claim and the denial of an even 
higher initial rating.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the June 2001 and March 2005 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send in any evidence in his 
possession that pertained to the appeal.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand.  Nothing about the evidence or any response 
to VA's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Additionally, the claim was properly re-adjudicated in 
November 2006, which followed the notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues being addressed in this decision.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have treatment records from the VA 
Community Based Outpatient Clinic (CBOC) in Abilene, Texas.  
Records from Dyess Air Force Base, Scott Air Force Base, and 
R.K.A, M.D., have also been obtained.  Additionally, in 
November 2001 and March 2006, the veteran was provided VA 
examinations in relation to his claim, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.

II. Analysis

A. Background

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Multiple sclerosis is rated under Diagnostic Code 8018 as a 
neurological condition or convulsive disorder.  38 C.F.R. 
§ 4.124a (2006).  Disability from neurological conditions and 
convulsive disorders and their residuals may be rated from 10 
to 100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., should be 
especially considered, referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  Id.  (As noted in the 
introduction, the veteran has not appealed the propriety of 
the separate rating assigned for psychiatric residuals of 
multiple sclerosis.)

Diagnostic Code 8018 provides for a minimum rating of 30 
percent for multiple sclerosis.  A note following states that 
it is required for the minimum ratings for residuals, that 
there be ascertainable residuals.  Determinations as to the 
presence of residuals not capable of objective verification, 
i.e., headaches, dizziness, fatigability, must be approached 
on the basis of the diagnosis recorded; subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or to no disease.  
Id.

The veteran was originally awarded service connection for 
multiple sclerosis by a rating decision dated in December 
2001.  The RO established an effective date of June 1, 2001, 
which was the day following separation from active military 
service.  An initial rating of 30 percent was established as 
the minimum evaluation provided for under Diagnostic 
Code 8018.  While the claim was in remand status, separate 
ratings were awarded as to four associated residuals of the 
veteran's multiple sclerosis.  These were weakness of the 
left and right lower extremities, weakness of the left upper 
extremity, and speech difficulty with dysphagia.  
Additionally, staged ratings were established for these 
residuals.  See Fenderson, 12 Vet. App. at 126.  Accordingly, 
in adjudicating the multiple sclerosis claim, the Board will 
address the adequacy of the evaluations of those four 
residuals over the established time periods, as well as 
consider the possibility of other ascertainable residuals 
associated with the veteran's multiple sclerosis for which a 
separate rating may be assigned.

B. Lower Extremities

The veteran has been evaluated for weakness of the lower 
extremities as associated with his service-connected multiple 
sclerosis.  He was awarded a 20 percent rating for each leg 
from August 6, 2002, and a 30 percent rating from March 13, 
2006.  That residual has been rated under Diagnostic 
Code 8521 for "paralysis of the external popliteal nerve 
(common peroneal)."  38 C.F.R. § 4.124a.  Under that code, a 
10 percent rating is warranted for mild incomplete paralysis; 
a 20 percent rating is warranted for moderate incomplete 
paralysis; a 30 percent rating is warranted for severe 
incomplete paralysis, and a 40 percent rating is warranted 
for complete paralysis.  Complete paralysis consists of foot 
drop and slight drop of the first phalanges of all toes, one 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  38 C.F.R. § 4.124a (Diagnostic Code 8521).

A review of the medical evidence reveals a VA physical 
examination, dated August 6, 2002.  Regarding the symptoms of 
weakness in the veteran's lower extremities as they relate to 
his multiple sclerosis, the examiner reported that the 
veteran's gait was somewhat unstable and he swayed from side 
to side when walking.  He needed to hold onto a wall or table 
in order to walk.  The examiner stated that the veteran could 
not walk more than 100 feet on account of his instability.  
Motor strength was 4/5 in the left leg and 5/5 in the right 
leg.  Based on this evidence, a 20 percent rating for 
moderate incomplete paralysis of the lower extremities is 
appropriate.  However, prior to August 6, 2002, the veteran 
exhibited similar symptoms.  A February 2002 progress note 
indicates that the veteran's gait was off balance.  In a 
November 2001 VA examination, sensory disturbance in the 
lower extremities was noted.  Also, the veteran's gait was 
not stable.  Lastly, an August 2001 treatment record from 
Dyess Air Force Base reflects that the veteran was off 
balance at times.  Therefore, based on the clinical evidence, 
the criteria for a 20 percent rating for weakness of the 
lower extremities was met prior to the established effective 
date of August 6, 2002.  Thus, since the award of service 
connection for multiple sclerosis, a 20 percent rating is 
warranted for each lower extremity.

A rating higher than 20 percent is not shown by the evidence 
until a March 13, 2006 VA examination.  Prior to March 13, 
2006, the veteran underwent regular treatment for multiple 
sclerosis by Dr. R.K.A.  The veteran continued to have an 
unsteady gait and he began to utilize a cane to walk.  
However, the symptoms did not approximate the level of severe 
incomplete paralysis.  The March 13, 2006 VA examiner 
reported that the veteran had fairly advanced neurological 
deficits of the lower extremities.  The examiner stated that 
the veteran could not walk because he could not maintain his 
balance.  Thus, criteria for a 30 percent rating for weakness 
of the lower extremities were met by the evidence provided in 
that examination report.  The disability was shown to have 
worsened to a level short of complete paralysis.  There is no 
other clinical evidence subsequent to the March 2006 VA 
examination.  Because complete paralysis has not been 
demonstrated at any time since the award of service 
connection, a 40 percent rating is not warranted.  See 
38 C.F.R. § 4.124a (Diagnostic Code 8521).

In sum, for weakness of the lower extremities as associated 
with multiple sclerosis, a 20 percent rating for each lower 
extremity, and no higher, is warranted from June 1, 2001, to 
March 13, 2006.  Thereafter, a rating in excess of 30 percent 
is not warranted.

C. Left Upper Extremity

The veteran has also been evaluated for weakness of the left 
upper extremity as associated with his service-connected 
multiple sclerosis.  He was awarded a 20 percent rating 
effective August 6, 2002.  That residual has been rated under 
Diagnostic Code 8511 for "paralysis of the middle radicular 
group."  38 C.F.R. § 4.124a.  Under that code, a 20 percent 
rating is warranted for mild incomplete paralysis; a 30 
percent rating is warranted for moderate incomplete paralysis 
of the minor (non-dominant side) extremity; a 40 percent 
rating is warranted for severe incomplete paralysis of the 
minor extremity, and a 60 percent rating is warranted for 
complete paralysis of the minor extremity.  Complete 
paralysis consists of adduction, abduction, and rotation of 
arm, flexion, and extension of wrist lost or severely 
affected.  38 C.F.R. § 4.124a (Diagnostic Code 8511).

The August 6, 2002 VA physical examination reflects that the 
veteran had 4/5 strength in the left arm and that it was 
positive for pronator drift.  Because these symptoms were 
associated with the veteran's service-connected multiple 
sclerosis, an effective date for mild incomplete paralysis 
was established for August 6, 2002.  However, evidence prior 
to August 6, 2002, reveals that the veteran had similar 
symptoms at an earlier date.  The November 2001 VA 
examination shows that the veteran had sensory disturbances 
of the upper extremities.  Additionally, a March 2001 
treatment record from Dr. R.K.A. indicates the veteran had 
slightly slow rapidly alternating movements of the upper 
extremities.  Therefore, based on the clinical evidence, the 
criteria for a 20 percent rating for weakness of the left 
upper extremity was met prior to the established effective 
date of August 6, 2002.  Thus, since the award of service 
connection for multiple sclerosis, a 20 percent rating is 
warranted.

A rating higher than 20 percent for weakness of the left 
upper extremity is not warranted at any time since the award 
of service connection.  Subsequent to August 6, 2002, 
treatment records from Dr. R.K.A. and Dyess Air Force Base 
showed stable symptoms with regard to the left upper 
extremity.  According to the March 2006 VA examination, the 
veteran had good strength and good range of motion of the 
upper extremities.  He had weakness and mild incoordination 
of the left arm.  Thus, the evidence does not show that 
symptoms relating to the left arm were ever more than mild.  
See 38 C.F.R. § 4.124a (Diagnostic Code 8511).

In sum, for weakness of the left upper extremity as 
associated with multiple sclerosis, an initial 20 percent 
rating from June 1, 2001, and no higher, is warranted.

D. Speech Difficulty with Dysphagia

An evaluation for speech difficulty with dysphagia as 
associated with service-connected multiple sclerosis has also 
been assigned.  The veteran was awarded a 10 percent rating 
from August 6, 2002.  That residual has been rated under 
Diagnostic Code 6516 as analogous to "chronic laryngitis."  
38 C.F.R. §§ 4.20, 4.97 (2006).  This diagnostic code 
provides for a 10 percent rating for hoarseness, with 
inflammation of cords or mucous membrane.  A 30 percent 
rating is assigned for hoarseness, with thickening or nodules 
of cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  38 C.F.R. § 4.97 (Diagnostic Code 6516).

In this case, the veteran complained of hoarseness and 
dysphagia during the August 6, 2002 VA physical examination.  
Prior to that date, the veteran had complained of sore 
throat, nasally and slurred speech, and a decrease in the 
volume of his voice as he talked.  These were shown as the 
veteran's earliest symptoms of multiple sclerosis in 2001 
among Dr. R.K.A.'s treatment records, as well as the November 
2001 VA examination.  Therefore, the criteria for the 10 
percent rating under Diagnostic Code 6516 were met prior to 
August 6, 2002.  Thus, since the award of service connection 
for multiple sclerosis, a 10 percent rating is warranted.

The criteria for an initial rating in excess of 10 percent 
have not been met because there has been no evidence of a 
thickening of the nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy at any time.  
Hence, a 30 percent rating is not warranted.  See 38 C.F.R. 
§ 4.97 (Diagnostic Code 6516).  The Board has also considered 
a rating under Diagnostic Code 6519 for aphonia because of 
the veteran's difficulty of speech.  However, the severity of 
the condition has not risen to the level of a constant 
inability to speak above a whisper or a constant inability to 
communicate by speech.  Additionally, while the veteran has 
had some difficulties with swallowing, having to hold his 
food in his mouth for several seconds before swallowing, 
there is no indication that such a problem rises to the level 
of a compensable rating, such as occurs with stricture of the 
esophagus that causes moderate impairment or severe 
impairment, allowing only the passage of liquids.  See 
38 C.F.R. § 4.114, Diagnostic Code 7203 (2006).  Therefore, 
such a rating is not for application.  See 38 C.F.R. § 4.97 
(Diagnostic Code 6519).

In sum, for speech difficulty with dysphagia as associated 
with multiple sclerosis, an initial 10 percent rating since 
June 1, 2001, and no higher, is warranted.

E. Other Residuals

As mentioned above, ascertainable residuals of multiple 
sclerosis are to be evaluated when rating the disease.  
38 C.F.R. § 4.124a (Diagnostic Code 8018).  While weakness of 
the lower extremities, weakness of the left upper extremity, 
and speech difficulty with dysphagia have been associated 
with the veteran's multiple sclerosis, the Board finds that 
an initial rating for another residual relating to the 
veteran's multiple sclerosis should also be established.

The medical evidence has shown that similar symptoms have 
been exhibited in the veteran's right upper extremity as 
those exhibited in his left upper extremity.  The March 2001 
treatment record and November 2001 VA examination report 
indicate that the veteran had slightly rapidly alternating 
movements and sensory disturbance in both upper extremities.  
Additionally, the August 2002 VA examiner reported that the 
veteran had lost sensation in his right thumb.  Consequently, 
an initial 20 percent rating should be established for 
weakness of the right upper extremity as associated with 
multiple sclerosis, since the award of service connection-
June 1, 2001.  An initial rating in excess of 20 percent is 
not warranted because, similar to the left arm, no more than 
mild incomplete paralysis has been shown.  See 38 C.F.R. 
§ 4.124a (Diagnostic Code 8511).

In the November 2001 VA examination report, it was noted that 
the veteran also had left facial nerve palsy as a residual of 
his multiple sclerosis.  However, a separate compensable 
rating is not warranted.  An initial compensable rating is 
not warranted because the clinical evidence does not show 
that the nerve and muscle damage manifests as a disfigurement 
of the face (see 38 C.F.R. § 4.118 (Diagnostic Code 7800) 
(2006)) or moderate, incomplete paralysis, or complete 
paralysis of the seventh (facial) cranial nerve (see 
38 C.F.R. § 4.124a (Diagnostic Code 8207).  (When examined 
most recently, other than the difficulty with speech, the 
cranial nerves were normal.  Therefore, any palsy is viewed 
as being no more than mild.)  

In connection with his multiple sclerosis, the veteran has 
also complained intermittently of blurred vision.  Treatment 
records from Dr. R.K.A. have indicated that there have been 
no extraocular movements and nystagmus has not been present.  
Visual fields have also routinely been normal.  Moreover, 
there is no evidence that the veteran has other than normal 
corrected visual acuity.  Consequently, a separate 
compensable rating is not warranted for any vision impairment 
residuals of the veteran's multiple sclerosis.  See 38 C.F.R. 
§ 4.84a (2006).

The record does not reflect any other residuals associated 
with the veteran's service-connected multiple sclerosis for 
which a separate compensable rating may be assigned at this 
point.  (As noted by the March 2006 examiner, symptoms of 
multiple sclerosis fluctuate and vary with time.  The 
question of a rating higher than 30 percent under Diagnostic 
Code 8018 will be remanded in part to ascertain whether 
another residual disability may be separately rated.)

F. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the above-noted residuals of multiple sclerosis 
reflect so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In 
this case, there is no evidence showing that any one residual 
results in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In fact, his residuals are 
accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claim for a higher initial rating for his 
service-connected multiple sclerosis residuals.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his multiple sclerosis and associated residuals are more 
severely disabling than they are initially rated, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the severity of a disability as 
evaluated in the context of the rating criteria.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that, to the 
limited extent described above, the claim for a higher 
initial ratings for multiple sclerosis residuals is granted.  
Initial ratings in excess of those awarded above must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against even higher initial ratings, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 20 percent rating for weakness of the left lower extremity, 
from June 1, 2001, to August 6, 2002, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 20 percent for weakness of the left 
lower extremity, prior to March 13, 2006, is denied.

A rating in excess of 30 percent for weakness of the left 
lower extremity, from March 13, 2006, is denied.

A 20 percent rating for weakness of the right lower 
extremity, from June 1, 2001, to August 6, 2002, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A rating in excess of 20 percent for weakness of the right 
lower extremity, prior to March 13, 2006, is denied.

A rating in excess of 30 percent for weakness of the right 
lower extremity, from March 13, 2006, is denied.

A 20 percent rating for weakness of the left upper extremity, 
from June 1, 2001, to August 6, 2002, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial rating in excess of 20 percent for weakness of the 
left upper extremity is denied.

A 10 percent rating for speech difficulty with dysphagia, 
from June 1, 2001, to August 6, 2002, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial rating in excess of 10 percent for speech 
difficulty with dysphagia is denied.

A separate 20 percent initial rating for weakness of the 
right upper extremity as associated with multiple sclerosis 
is granted from June 1, 2001, subject to the laws and 
regulations governing the payment of monetary benefits.




REMAND

The Board finds that further development is necessary in 
order to adequately evaluate the propriety of the 30 percent 
rating under Diagnostic Code 8018 based on ascertainable 
residuals of the veteran's service-connected multiple 
sclerosis.  When rating multiple sclerosis, visceral 
manifestations must be considered.  38 C.F.R. § 4.124a 
(Diagnostic Code 8018).  In this case, the veteran has had 
complaints of incontinence and problems of urgency and 
frequency.  The March 2006 VA examiner implied that these 
symptoms were related to the veteran's multiple sclerosis.  
In contrast, in a March 2005 VA physical examination report, 
an examiner stated that he did not believe that the veteran's 
bladder incontinence was from multiple sclerosis.

Therefore, the veteran should be scheduled for a VA 
genitourinary examination in order to determine the 
relationship between any incontinence and his multiple 
sclerosis.  Additionally, the severity of the incontinence 
should be ascertained.  See 38 C.F.R. § 19.9 (2006).  The 
veteran is advised that failure to appear for an examination 
as requested, and without good cause, could adversely affect 
this portion of the claim, to include denial.  See 38 C.F.R. 
§ 3.655 (2006).

(The Board notes that the minimum rating of 30 percent for 
multiple sclerosis has been continued by the Appeals 
Management Center (AMC).  The Board points out that a 30 
percent rating is for application only if the ascertainable 
residuals of multiple sclerosis do not exceed a combined 
rating of 30 percent.  38 C.F.R. § 4.124a (Diagnostic 
Code 8018, Note).  This should be taken into account when the 
issue is adjudicated after the requested action of the remand 
is accomplished.)

Accordingly, this issue is REMANDED for the following 
actions:

1.  The RO should schedule a VA 
genitourinary examination to determine 
the nature of any genitourinary system 
dysfunction related to incontinence.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
physician designated to examine the 
veteran.  The examination report should 
reflect consideration of the veteran's 
medical history and current complaints.  
Based upon review of the evidence and the 
physical examination, the examiner should 
render an opinion as to whether the 
veteran has a genitourinary system 
dysfunction and whether it is a residual 
of the veteran's multiple sclerosis.

The severity of the genitourinary system 
dysfunction should be ascertained, to 
include any voiding dysfunction, urinary 
frequency, or obstructed voiding.

All examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  After the requested 
development has been completed, the 
examination report should be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.

(The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect this portion of the 
claim, to include denial.  See 38 C.F.R. 
§ 3.655.)

2.  After undertaking any other 
development deemed appropriate, consider 
the propriety of rating incontinence as 
associated with service-connected 
multiple sclerosis.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


